In a divorce action, the defendant husband appeals from so much of an order of the Supreme Court, Nassau County (Smith, J.), dated December 4, 1980, as granted plaintiff’s cross motion pursuant to CPLR 3217 (subd [b]), for leave to discontinue her action without prejudice. Order reversed insofar as appealed from, on the law with $50 costs and disbursements, and plaintiff’s cross motion is denied. Plaintiff sought leave to discontinue her action to enable her to commence a new action on the same grounds, governed by part B of section 236 of the Domestic Relations Law, which is applicable only to actions commenced on or after July 19, 1980 (see Domestic Relations Law, § 236). Therefore, her cross motion should have been denied (see Valladares v Valladares, 80 AD2d 244.) Cohalan, J. P., Margett, O’Connor and Thompson, JJ., concur.